Citation Nr: 1733618	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.   15-35 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder (previously denied as passive aggressive reaction and a nervous disorder).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia with depressive features and an anxiety disorder.

3.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1955 to December 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing sitting at the RO in St. Petersburg, Florida.  A transcript of the hearing is of record.

In light of the multiple psychiatric diagnoses of record, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include schizophrenia with depressive features and an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).   

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia with depressive features and an anxiety disorder and entitlement to service connection for asthma disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1973 decision, the Board denied the Veteran's claim of entitlement to service connection for a nervous disorder.  

2.  The evidence received since the September 1973 Board decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to establish the claim of entitlement to service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1. The September 1973 Board decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).	


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, originally identified as passive aggressive reaction and a nervous disorder.

Generally, a claim that was denied in a final unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § § 7104, 7015.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of the witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include triggering VA's duty to assist.  Id. at 118.  

In the present case, the Board previously considered and denied the Veteran's claim of service connection for nervous condition in September 1973.  The Veteran was notified of the decision and of his appellate rights in a September 1973 letter.  The Board denied the Veteran's claim because his nervous condition was a constitutional or developmental abnormality that was not subject to service connection during that time period. 

The evidence received since the September 1973 Board decision includes evidence that is both new and material to the claim.  Specifically, the record reflects that the Veteran has been diagnosed with schizophrenia with depressive features and an anxiety disorder for which service connection can be granted.  See January 1976 VA Treatment report and July 2015 VA Primary Care Note.  In addition, the Veteran testified that he experiences flash backs and takes medication for his mental health disability.  The Veteran stated that he believes that his mental health condition developed while he was in active service.  See April 2017 Board Hearing.  The Board finds this evidence relates to a previously unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, the Board finds that the evidence is both new and material, and the claim of entitlement for service connection for an acquired psychiatric disorder is reopened


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder (previously denied as passive aggressive reaction and a nervous disorder) is reopened.


REMAND

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia with depressive features and an anxiety disorder, must be remanded for further development.  

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159 (c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  Post-service treatment records show that the Veteran is diagnosed with schizophrenia with depressive features and an anxiety disorder during the appeal period.  Additionally, the Veteran contends he has a mental health condition due to his active service, for which he is competent to report.  The Veteran reported that his mental health condition developed while he was in active service.  See April 2017 Board Hearing.  The Board notes that the Veteran is competent to report an in-service event, as this is an identifiable feature that is capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion for the Veteran's acquired psychiatric disorder, to include schizophrenia with depressive features and an anxiety disorder.  See 38 C.F.R. § 3.159 (c).

The Board further notes that the Veteran was denied entitlement to service connection for asthma due to no current disability.  Post-service VA treatment records indicate that the Veteran has a current severe asthma disability but there is no indication that his disability is related to service.  See August 2015 VA Anesthesiology Note.  The Veteran testified that he received treatment for his asthma ever since he was in service.  See April 2017 Board Hearing.  The Board notes that the Veteran is competent to report an in-service event as well as the resulting pain and injury, as they are identifiable features that are capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is also competent to testify to matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination.  While on remand, the RO should provide the Veteran an examination in order to obtain a medical opinion on the nature and etiology of the Veteran's asthma condition.  See 38 C.F.R. § 3.159 (c).

Notably, in his July 2013 notice of disagreement, he wrote that he was treated for asthma immediately after his separation from active duty in December 1957 in Bronx, NY.  Additionally, at the April 2017 Board hearing, the Veteran referenced receiving private treatment related to his asthma.  As such, while on remand, the Veteran must be given the opportunity to provide any outstanding relevant private treatment records.  Finally, while on remand, the AOJ should obtain all VA and private treatment records related to the claims. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should also secure any outstanding VA treatment records and associate them with the Veteran's claims file.

The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorders and asthma disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present to include schizophrenia and an anxiety disorder.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

For each psychiatric disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the completion of retrieving outstanding VA records and private treatment records.  Schedule the Veteran a VA respiratory examination with the appropriate medical professional. 

After review of the claims file and this remand the examination of the Veteran, the examiner should identify respiratory disorders found, to include asthma. 

The examiner must opine as to whether respiratory disorder found, to include asthma, it is at least as likely as not that (a 50 percent or greater probability) began in or is otherwise the result of the Veteran's military service.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


